Per Curiam.
The objections to the act of 1896 pointed out in Schnaier v. Navarre Hotel & Importation Co. (182 N. Y. 83) have been removed in the present statute (Greater New York Charter, §§ 415-a, 416-a).
Any employing or master plmnber may now register though he is only to receive a certificate of such registration if he holds a certificate of the examining board. It is the registration of its members, merely, and not the holding of a certificate, that is made a condition precedent to the conduct of business by a copartnership. Judgment affirmed, with twenty-five dollars costs.
All concur; present, Bijur, Levy and Churchill, JJ.